Title: From James Madison to William Bentley, 27 December 1809
From: Madison, James
To: Bentley, William


Sir
Washington Decr. 27. 1809
In consequence of your favor of the 11th. instant, I have addressed the few lines inclosed, to General Stark. If the possession of this sincere testimony of my esteem be entirely satisfactory, it may perhaps be as well, that it should not be followed by a publication; the sole object being, to contribute in that form, whatever gratification may be afforded him, by learning the sentiments of one, of whom he has been pleased to think and to speak so favorably. With entire confidence in your judicious estimate of the case, I limit myself to this intimation. Accept assurances of my esteem, and of my friendly respects.
James Madison
